 408DECISIONSOF NATIONALLABOR RELATIONS BOARDHackett Precision CompanyandTeamsters,Chauf-feurs,Helpers&Taxicab Drivers Local Union No.327 affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Case 26-CA-3736May 19, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn December 3, 1970, Trial Examiner Herbert Sil-berman issued his Decision in the above-entitled pro-ceeding, finding that Respondent had not engaged incertain unfair labor practices alleged in the complaintand recommending that these allegations be dismissed,as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions and asupporting brief and Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.The Trial Examiner concluded that the GeneralCounsel had failed to prove that Respondent's layoffand discharge of Grady L. Sartain were dis-criminatorily motivated in violation of Section 8(a)(3)and (1) of the Act. We find merit in the General Coun-sel's exceptions to these findings.As the Trial Examiner found, Sartain was laid off fora week on Monday, June 22, 1970, for having failed towork on the preceding Saturday.2 That evening six oreight employees stopped at Sartain's home, which is onthe road that leads to the Company's plant, and spoketo Sartain about getting union cards. As they weregrouped about the car which they came in, Respond-ent's president, Thomas C. Hackett, drove by. On thefollowing morning, Sartain obtained union authoriza-tion cards from a representative of the Charging Party.That evening several employees stopped off at Sartain's'We hereby correct the following inadvertent errors in the Trial Ex-aminer's Decision In the sixth sentence of the fifth paragraph of section III,the record shows that six or eight employees stopped at Sartain's homerather than six or seven, and in the second sentence of the fourteenthparagraph of section III, the Trial Examiner referred to July 29 where it isclear that he meant June 29'All dates hereinafter are in 1970home, on which occasion Sartain divided the cardswith two other employees. During the week of his sus-pension, Sartain contacted six or eight other employeesby telephone, and three or four more who stopped byhis house. Sartain obtained two signed authorizationcards as a result of his efforts.On June 29 at 7:30 a.m. Sartain returned to work. Atabout noon he was instructed to report to Hackett whotold him that he was being laid off without offering anyexplanation therefor. The next evening, June 30, Sar-tain stopped Respondent's foreman, James Robertson,as the latter was driving past Sartain's home, and in-formed him that "he had about 75 percent of the em-ployees on cards." Robertson reported this to Hackettthe following morning, July 1. That same day Hackettfound an authorization-card from the Charging Partyon the floor of the plant. In addition, that day Hackettreceived a letter from a union other than the ChargingParty announcing the commencement of an organiza-tional drive.At 5 o'clock that same afternoon, Hackett held ameeting of all his employees, at which he discussedunion interest at the plant and stated that if theywanted a union it was all right with him. Hackett thenwalked away. Immediately thereafter, the employeesvoted to reject unionization by a vote one short ofunanimity. The result was reported to Hackett by hisforeman.After the meeting several employees ap-proached Hackett and complained that Sartain was"trying to rabblerouse" and to "create one group tofight against another," and that Sartain had lied tothem by telling them "he had certain people signed upand they would go to find out and he hadn't." It wasimmediately after this expression of resentment on thepart of the employees that Hackett instructed WallyWilliams, his truckdriver, to inform Sartain that thelatter should remove his toolbox from the plant. Hack-ett admitted that he took this action in part because ofthe aforesaid remarks of his employees.The question first presented is whether Respondenthad knowledge of Sartain's union activities at the timeof its layoff of Sartain on June 29. We believe it is a fairinference that Hackett had such knowledge. For onething,Respondent employs only 37 or 38 employeesand its facility is not divided into departments, thusproviding a means of ready communication among theemployees. Between June 22 and 29, Sartain contactedat least 11 of Respondent's employees in an effort togain their support for the Charging Party. In addition,Hackett admitted that "I learn about everything in theshop because everything is brought to my attention,"and acknowledged that stories passed freely throughhis shop which he described as "just like one back-yard." Taking these facts into consideration togetherwith the fact that on June 22, Hackett drove by Sar-tain'shouse where a number of employees were190 NLRB No. 72 HACKETT PRECISION CO.409grouped around a car discussing the matter of bringingin a union, it is inconceivable that Sartain's leading rolein attempting to organize employees went unnoticed byRespondent before June 29. The Trial Examiner foundit unnecessary to resolve the question of Respondent'sknowledge of Sartain's organizing activities, but weconclude that, on June 29 when Sartain was laid off,Respondent had knowledge of Sartain's union activi-ties.In addition, we find that the circumstances attendingSartain's layoff tend to discredit the varying explana-tions proffered by Respondent. At one point in histestimony, Hackett stated that Sartain was laid off onJune 29 because the Company had completed all workrequiring the use of the outside dimension grinderwhich Sartain operated and there was nothing else thatSartain was able to do which would be helpful. How-ever, at a later point in Hackett's testimony, Hackettstated that he laid off Sartain on June 29 because Sar-tain deliberately operated the punch press carelesslyand in such a manner as to damage the dies so that hecould "loaf around" while his machine was being re-paired.Moreover, Sartain's separation notice from Re-spondent to the Tennessee Department of EmploymentSecurity specified that Sartain was separated from Re-spondent for "lack of work." Hackett testified that asof January Sartain was by far his worst employee andhad cost him thousands of dollars because of allegedlyunsatisfactory job performance, that between January31 and June 14, 20 employees were terminated becauseof declining business, and that Hackett sought to lay offthe least satisfactory employees first. Yet Sartain wasthe last employee laid off. In these circumstances, wecan only conclude that, having shown special tolerancefor Sartain's alleged incompetent performance over along period of time, Hackett's summary layoff of Sar-tain on June 29, Sartain's first workday after he under-took to begin union activity among Respondent's em-ployees, was due to Sartain's union activities and wasin violation of Section 8(a)(3) and (1) of the Act. Thisconclusion is further buttressed by the above-noted factthat Hackett in his testimony gave contradictory rea-sons for Sartain's layoff which the Trial Examinermade no attempt to resolve.Contrary to the Trial Examiner, the fact that Hack-ett has been a member of a union since his youth andthat he had always told his employees that he was notopposed to unions and would negotiate with one, doesnot necessarily preclude a finding the Hackett nonethe-less resented Sartain's activities. The fact remains thatin all the years Hackett operated his own business, nounion had ever sought to organize his employees. Andwhile he might accept union organization once itbecame a fact of life, he took no pains to point out tohis employees when they complained of Sartain's ac-tivities that his conduct was protected and legitimate.The result of these complaints we note hereinafter.Nor can we agree with the Trial Examiner that theprecipitate layoff of June 29 had no more significancethan the June22 layoff,because it was "of much thesame nature as the disciplinary layoff given Sartain onJune 22 which is not contended to have been unlawful."But the two layoffs are not comparable.There was noquestion that Sartain had deliberately failed to reportto workon a Saturday although he had been requestedto doso.A definite event calling for disciplinary actionhad occurred.Hackett was informed of it.But theprecipitate action on June 29 was without advice fromhis foreman that Sartain had deliberately,or even negli-gently, damaged a die. Hackett jumped to that conclu-sion,and apparently it served his purpose.Whilewe conclude that Sartain's layoff of June 29was unlawfully motivated,there is nothing in therecord to indicate that,unlike previous layoffs, it wasintended to be a permanent one. Hackett did not theninstruct Sartain to remove his toolbox,apparently anormal procedureif theemployee had been perma-nently separated,nor was he instructed to do so onJune 30.Itwas not until Hackett was made aware ofemployee reaction to his speech on union organization,did he,by notifying Sartain to remove his toolbox, takeaction signifying that Sartain's employment was ter-minated.Although Hackett's decision on July 1 to make Sar-tain's layoff permanent must be regarded as motivatedby thesame unlawful considerations which motivatedthe layoff,even were we tohold that theJune 29 layoffwas not thus motivated,we would nevertheless findthat Sartain's discharge on July 1 was in violation ofSection 8(a)(3) of theAct. Asnoted,immediately afterthe meetingon July1, at which all but one of Respond-ent's employees voted against unionization,even oneformed bythemselves as put forth by Hackett,severalemployees approached Hackett and,according toHackett,complained to him that Sartain was a trou-blemaker,a rabblerouserby "tryingto create some-thing between the men all the time, create one group tofight against another, this type of thing,"and that Sar-tain had lied to them by telling themthatcertain otheremployees had signed union cards when in fact theseemployees had not done so. Hackett admitted that hehad then instructed his truckdriver to tell Sartain thathe should remove his toolbox from the plant,in part,he said,because of these complaints.Since the complaints on July 1 followed so closely onthe employees'vote toreject all union representation,we think,contrary to the Trial Examiner, that the em-ployees' complaints were motivated by resentment ofSartain for having involved them in union activities anddid then reflect an antiunion bias. Indeed,the specificlanguage used could hardly convey any other meaning. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDIf Sartain did become obnoxious to the employees thatsentiment can only be attributed to Sartain's organizingactivities.It is well established that an employer whoyields to an antiunion bias of his employees and termi-nates an employee for such reason discriminatesagainst such employee in violation of Section 8(a)(3) ofthe Act.' Hackett admitted that in ordering Sartain toremove his toolbox he was motivated'in part because ofthe employees' attitude toward Sartain.We find thatRespondent's discharge of Sartain was for such reasonin violation of Section 8(a)(3) and (1) of the Act.THE REMEDYWe have found, contrary to the Trial Examiner, thatRespondent engaged in certain unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act, by layingoff and subsequently discharging Grady L. Sartain forengaging in protected union activities.In our opinion,it is necessary in order to effectuate the purposes of theAct that Respondent be ordered to cease and desistfrom engaging in such unlawful activity and to rein-state the employee with backpay.Upon the basis of the foregoing findings of fact andupon the record as a whole,we make the followingconclusions of law.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand in operations affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By laying off and discharging employee Grady L.Sartain because of his union activities,Respondent vi-olated Section 8(a) (3) and(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National Labor Re-lations Act,as amended,the National Labor RelationsBoard hereby orders that the Respondent, HackettPrecision Company, Nashville, Tennessee, its officers,agents, successors,and assigns,shall take the action setforth below:1.Cease and desist from:(a) Discouraging union activitiesof its employees bylaying off and dischargingGrady L.Sartain because heengaged in protected union activities.'HudsonMotor Car Company,34 NLRB815, enfd 128F 2d 528 (C A6),Beiser Aviation Corporation,135 NLRB 433;Elias Brothers Big Boy,Inc.,137 NLRB 1057(b) In any other manner interfering with,restraining,or coercing its employees in the exercise of their rightsguaranteed in Section7 of the Act.2.Takethe following affirmative action,which isdeemed necessary to effectuate the policies of the Act:(a)Offer to Grady L. Sartain immediate and fullreinstatement to his former job or,if that job no longerexists, to a substantially equivalent position withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of pay which he mayhave incurred by reason of the Respondent's discrimi-nation against him by payment to him of a sum ofmoney equal to that which he normally would haveearned as wagesfrom June 29, 1970, the date of thediscrimination against him to the date of the Respond-ent's valid offer of reinstatement.Backpay shall becomputed in the manner set forth inF.W. WoolworthCompany,90 NLRB 289, with interest added theretoin the mannerset forth inIsis Plumbing & Heating Co.,138 NLRB 716.(b) Notify immediately the above-named individual,if presently serving in the Armed Forces of the UnitedStates,of the right to full reinstatement,upon applica-tion after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act.(c) Post at its Nashville, Tennessee, plant copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 26, after being duly signed by Respond-ent's authorized representative, shall be posted by itimmediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBER KENNEDY,concurring in part and dissent-ing in part:I agree with my colleagues in their finding that Re-spondent violated Section 8(a)(3) and (1) of the Act byitsdischarge of Grady L. Sartain. The record estab-lishes that Respondent sent word to Sartain to removehis toolbox, thereby convertinghis indefinitelayoff ofJune 29, 1970, to a discharge, because,inter alia,"em-ployees complained to [President Hackett] that Sartain'In the event that this Order is enforcedby a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Postedby Order of theNational LaborRelations Board" shall be changed to read "Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcingan Orderof the National Labor Relations Board " HACKETT PRECISION CO.had lied to them about who signed union cards." In myview, the discharge of an employee to placate otheremployees under these circumstances is a violation ofSection 8(a)(3) of the Act. This is true even though therecord is totally devoid of any evidence of hostility ofthe Employer toward the Union.Iwould affirm the Trial Examiner in all other re-spects. I do not believe the layoff on June 29 was moti-vated by discriminatory considerations. Contrary tomy colleagues, the record does not support, in my view,an inference of knowledge by Respondent of Sartain'sunion activities until the evening of June 30 when Sar-tain informed Foreman James Robertson that "he hadabout 75 percent of the employees on cards." Further-more, Sartain's layoffs of June 22, 1970 (before he haddiscussed the Union with any employees), and June 29,1970, are comparable in my opinion. The record showsthat Hackett precipitously laid off Sartain on June 22for not having worked the previous Saturday. Hackettdid not investigate Sartain's claim that Foreman Rob-ertson had granted him permission to be off. Hackettagain precipitously laid off Sartain on June 29 after hisobservation of the damaged dies. In my judgment theTrial Examiner was clearly correct in his resolution ofthe June 29 layoff aspect of the case.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all of these things,except as provided in a lawful union-securitycontract.WE WILL NOT discourage protected union ac-tivities of our employees by discharging, laying off,or otherwise discriminating against any employeesbecause of their protected union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their rights guaranteed in Section 7 of theAct.WE WILL offer to Grady L. Sartain immediateand full reinstatement with backpay.HACKETT PRECISIONCOMPANY(Employer)411DatedBy(Representative)(Title)We will notify immediately the above-named in-dividual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 746 Federal Office Building, 167 North MainStreet,Memphis, Tennessee 38103, Telephone 901-534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: Upon a chargefiled on July 9, 1970, by Teamsters, Chauffeurs, Helpers &Taxicab Drivers Local Union No. 327 affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union, acomplaint dated August 28, 1970, was issued alleging thatHackett Precision Company has engagedin and is engagingin conduct constituting unfair labor practices within themeaning of Section8(a)(1) and(3) of the National LaborRelations Act, as amended. In substance, the complaint al-leges that about July 1, 1970, Respondent discharged GradyL. Sartain because he joined or assisted the Union. Respond-ent filed an answer generally denying that it hadengaged inthe alleged unfair labor practices. A hearing in these proceed-ingswas held in Nashville, Tennessee, on October 22, 1970.Subsequent to the hearing, General Counsel and Respondentfiled briefs which have been carefully consideredUpon the entire record in the case, and from my observa-tion of the witnesses and their demeanor, I make the follow-ing:FINDINGS OF FACTITHE BUSINESSOF THE COMPANYRespondent, a corporation, is engaged in the operation ofa tool-and-die shop at its plant located in Nashville, Tennes-see.During the 12 months preceding the issuance of thecomplaint, the Company, in the course and conduct of itsbusiness, sold and shipped products valued in excess of $50,-000 from its Nashville plant directly to points outside theState of Tennessee, and, during the same period, Respondentpurchased and received products valued in excess of $50,000at its Nashville, Tennessee, plant which originated fromplaces located outside the State of Tennessee. Respondentadmits, and I find, that it is engaged in commerce within themeaningof Section 2(6) and (7) of the Act. 412DECISIONSOF NATIONALLABOR RELATIONS BOARDIITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.IliTHE ALLEGED UNFAIR LABOR PRACTICESThe singleissuein this case is whether Respondent dis-charged Grady L. Sartain because of his efforts to organizethe employees on behalf of the Union. Respondent operatesa small tool-and-die plant, which at the time of the hearingemployed approximately 38 production workers. In charge ofits operations is Thomas C. Hackett, Respondent's president,who has been a tool-and-die maker most of his adult life andwho still carries a journeyman's card from the United Au-tomobile Workers of America. Hackett is thoroughly familiarwith all the equipment in the plant and spends most of histime personally supervising and directing plant operations.Subordinate to Hackett is Foreman James Burton Robertson,who is the only acknowledged supervisor in the plant, andfour leadmen, including one Ralph Evetts.The only witnesses at the hearing were Sartain, Hackett,and Robertson.' Sartain first worked for Respondent about 7years ago. His employment then lasted only 2 or 3 months.According to Hackett, he was trying to show him how to doa job and he got mad and said, "I quit. You damned peopledon't have no sense no way."' Nevertheless, Hackett hiredSartain a second time on September 25, 1968. Sartain wasassigned to operate an outside dimension grinder. Towardsthe end of May 1970 the Company exhausted all work forthat machine. Sartain was then assigned to operate variousother machines until his discharge a month later.The Company has been in business approximately 9 years.Prior to 1970 there had been steady improvement in its busi-ness sothat the Company had no occasion to lay off em-ployees. However, in 1970 it became necessary for Respond-ent to reduce its work force. Between January 31 and June14, 1970, 20 employees were terminated with 15 of the termi-nations occurring between May 24 and June 14. It does notappear that the Company has any formulated layoff or recallpolicy.'Hackett testified that when the Company's businessdeclined he sought to lay off the least satisfactory employeesfirst.Prior to his final termination, Sartain was twice laid off fordisciplinary reasons, each time for a period of 1 week. Thefirst layoff was approximately 1 month after he began workin September 1968. The next layoff was on Monday, June 22,1970.On this occasion Sartain was disciplined for havingfailed to work on the preceding Saturday. Sartain consideredthe layoff unfair because, according to Sartain, he had beenexcused by Foreman James Robertson Sartain testified thathe is a professional musician, that on Friday, June 19, he hadtold Robertson that he would not be in the next day becausehe was scheduled to play a show in Alabama and Robertsonreplied that the work he was then doing, which was operatingAs reflected by their testimony, manner, and attitudes, both Sartain andHackett are willful personalities.Hackett's testimony suggests that as anemployer he is authoritative but realistically indulgent in his dealings withhis employees Thus, Hackett permits the employees during working hoursto freely talk with one another and to drink coffee subject, however, to thepossibility of discharge if the privilege should be abused Also, Hacketttestified that he recognizes that every employee loafs to some extent andthatYou don't find one that hits grit all the time "Sartain testified, "I just walked out and quit" because Hackett wasunreasonable about an explanation of a die sectionHackett testified, "I never know if I might calla man againThat's onething that I don't know, if I will ever call him again or not "a punch press, would be waiting for him on Monday." Re-gardless of whether the layoff may have been unreasonable orunfair there is no contention that it was unlawful. However,according to Sartain, the layoff precipitated an organizationaleffort on his part which had the support of other employees.Sartain testified that when he reported for work on June 22,"Jim Robertson met me at the clock and said, `I am going tolay you off for a week,' the old man said lay you off, and Isaid, 'For what?' and he said `Because you didn't work Satur-day."' According to Sartain, Robertson explained to him thatRobertson had told Hackett that Sartain wasn't the onlyemployee who had taken Saturday off, but Hackett had saidthat it didn't matter and that he should lay off Sartain for aweek anyhow. Sartain told Robertson that he would contactthe LaborBoard, to which Robertson replied, "I don't blameyou. Somebody needs to do something around here."' Sartaintestified that several other employees also resented the factthat he had been disciplined merely for having been absentfrom work on a Saturday. Sartain's home is on the road whichleads to the Company's plant. According to Sartain, on thenight of his layoff, June 22, six or seven employees stoppedat his home. As they were grouped about the car, some insideand others outside, Sartain observed Hackett drive by. Thesense of the conversation among the men, according to Sar-tain, was that he should get union cards for their signaturesThey had no preference and he chose the Teamsters. The nextday Sartain obtained authorization cards from Gerald D.Vestal,a business agentof the Union (Local 327, Teamsters),and that night divided the cards with employees Kai Medlinand Charley James. Sartain testified that during the remain-ing part of the week he contacted six or seven employees bytelephone and three or four other employees in person. Hesucceeded in obtaining two signed authorization cards fromthe employees he had contacted. He further testified that hetried to keep his union activities as quiet as possible.Sartain returned to work at 7:30 in the morning on June29.He testified that he operated a surface grinder until 10:15a.m. when Leadman Ralph Evetts assigned him to operatethe punch press with Church Howlett, an apprentice who hashad about 1 year's experience in the trade. According toSartain, he operated the press until 11.50 a.m. with no morethan the usual problems and without any need to stop thepress for repairsAt 11:50 a.m Evetts instructed him toreport to Hackett who informed him that he was being laidoff because there was no more work.Hackett testified that he had hired Sartain in September1968 to operate the outside dimension grinder because he wassorry for Sartain who needed a job and because Hackettwanted to help him. Hackett believed that Sartain could oper-ate the grinder. However, Sartain's work was never good,although Hackett spent a great deal of time trying to showSartain how to do the job properly. Sartain was terminatedon June 29, 1970, because, according to Hackett, the Com-pany had completed all work requiring the use of the outsidedimension grinder and there was nothing else that Sartainwas able to do which would be helpful. Hackett explainedthat Sartain had become indifferent towards his job and wasnot trying to improve. When the outside dimension grindingwork was exhausted Hackett tried Sartain on other work butSartain put even less effort in such work than he had givento the grinder Hackett testified, "he was not interested ingoing any further." Of the 20 employees who were laid offRobertson denied that he had excused Sartain from working on Satur-day, June 20 Similarly, Hackett testified that no one had told him thatSartain had been excused from work on Saturday, June 20'Robertson denied making the statements attributed to him by Sartainother than that he informed Sartain of his layoff HACKETT PRECISION CO.413Sartain was the last. Hackett testified that he did not lay offSartain sooner because he felt sorry for Sartain and wantedto help him.'The precipitating reason for laying off Sartain on June 29,according to Hackett, was that Sartain operated the punchpress carelesslyand insuch a manner as todamagethe dies.This caused the press to be idled several times that morningwhile the dies were being repaired. It was Hackett's opinionthat Sartain deliberately caused thedamage inorder that "hecould get up in the shop and loaf around." Hackett furthertestified that whenever he looked up he saw Sartain awayfrom his machine wandering around the shop talking to peo-ple.Neither Leadman Evetts nor Foreman Robertson com-plained to Hackett that day about Sartain. However, Hackettexplained that he observed Ralph Evetts carrying the dies forrepair three or four times that morning and one of those timeshe instructed Evetts to replace the punches in the die. Hacketttestified that he knew from his long experience as a tool-and-diemaker why the die was being damaged which, in thisinstance, was because the metal stock was cocked while beingfed into the press.The next evening Sartain stopped Foreman James Robert-son as the latter was driving past Sartain's home. During theconversation Sartain said that "he had about 75 percent of theemployees on cards." Robertson reported this to Hackett thefollowing morning. Thatsameday Hackett found an authori-zation card from the Union (Teamsters, Local 327) on thefloor in the plant. Also, in the afternoon of the same day,Hackett received a letter from the International Associationof Machinists and Aerospace Workers, AFL-CIO, DistrictLodge No. 155, advising the Company that the Machinistswere conductingan organizing campaign amongRespond-ent's employees and quoting portions of Sections 7 and 8(a)of the National Labor Relations Act respecting employees'statutory rights.At 5 o'clock that same afternoon (Julyl) Hackett held ameeting of all the employees in the plant. He called theirattention to the Teamsters card which he had found and tothe letter which he had received from the Machinists. He saidit appeared that they were interested in a union. He informedthem that he has no objection to dealing with their represent-ative and does not care which union they select, including aunion formed by themselves if that is what they wanted.Hackett was asked if they could vote about the matter. Hereplied that it was not up to him to tell the employees whatthey should do and that they should call their representativesto the plant and take the vote. He advised the employees that"if a majority wants a union, you are welcome to it, and Idon't care what union it is, even if it is your own union." Oneof the employees said that he demanded that a vote shouldbe taken at once. Hackett walked away. His foreman latertold him that the vote was one for and all the rest against.Following the meeting, Hackett posted the Machinists let-ter on the bulletin board. In pencil, he had written on theletter the following: "We agree this is your American right.'But no one is compelled to join or can be threatened." Hack-ett testified that he received similar letters from unions in thepast and it always has been his practice to post such letters.On July 1, after the employees' meeting, Hackett instructedWally Williams, the truckdriver, to inform Sartain that thelatter should remove his toolbox from the plant. There was'Hackett testified that as of January 1970 Sartain was by far his worstemployee because "he got to where he didn't care any more " Hackettfurther testified that Sartain "has caused more damage on any job that I haveput him on than any man that has worked for me actually "'Reference is to Section 7 of the National Labor Relations Act which isquoted in the Machinists'lettera two-fold reason, according to Hackett, for this action. First,about 3 months earlier Hackett found it necessary to reim-burse an employee for tools which had disappeared after theemployee's termination but before the employee had removedhis toolbox and Hackett didn't want a repetition of suchexpense. A second reason was that after the meeting on July1 several employees told him that they didn't want to workwith Sartain anymore. They complained to Hackett that Sar-tain was a troublemaker, a rabblerouser by "trying to createsomething between the men all the time,create one group tofight against another, this type of thing"; and that Sartain hadlied to them by telling them that certain other employees hadsigned union cards and that the might as well do the samewhen later they learned that such other employees had notsigned any cards.In this case there is a failure on the part of both GeneralCounsel and Respondent to call corroborating witnesseswhere corroboration would seem to have been available.There is some direct conflict between testimony of Sartainand that of Hackett and Robertson. For instance, Sartaintestified that from 10:15 a.m. to 11:50 a.m. on June 29 heworked with Church Howlett and during that period therewas no unusual difficulty with the punch press. ChurchHowlett was not called upon to corroborate Sartain. On theother hand, Hackett testified that during the same period oftime he observed Sartain loafing and Leadman Ralph Evettscarrying the dies from the punch press to be repaired. Evettswas not called upon to corroborate Hackett's testimony. Ofnecessity,my determinations of credibility in this case largelydepend upon the impressions made upon me by the witnessesas they gave their testimony. Of the three witnesses, I am ofthe opinion that Sartain was the least reliable.General Counsel advances alternative, although compli-menting,theories in support of the complaint. First, he con-tends that Sartain was discharged on July 29 because Hacketthad learned of Sartain's efforts to organize the employees.General Counsel ascribes to the Company knowledge of Sar-tain's organizational efforts by reason of the fact that Hackettpassed Sartain's house on the night of June 22 and saw Sar-tain conversing with a group of employees and that the plantis small so that matters of common interest are soon learnedby everybody. Even if I assume that Hackett had learned ofSartain's union activities there is no evidence whatever thatHackett was hostile towards the Union or towards employeeswho were seeking to promote the Union. To the contrary,Hackett testified that he has been a member of a union sincehis youth when he started in the trade, that he has spokenabout unions to his employees and has always told them thathe is not opposed to unions and that unions can do a lot ofgood, and that if they wanted a union it was all right withhim, he would never object to a union because he "couldn'tknock the thing that [he] had fought for...... Even Sartaintestified that prior to June 22, 1970, Hackett "said he wouldnegotiate for a union anytime they (the employees) wantedit."The fact that Sartain was discharged precipitantly byHackett without any investigation, other than casual observa-tion, as to whether Sartain was responsible for the allegeddamage to the dies is not necessarily incriminating. The ac-tion taken against Sartain on June 29 from the point of viewof its haste and its arbitrariness was of much the same natureas the disciplinary layoff given Sartain on June 22 which isnot contended to have been unlawful.General Counsel's alternative argument is that on June 29Sartain was only temporarily laid off and he was not effec-tively terminated until July 1 when employees complained toHackett that Sartain was a troublemaker, a rabblerouser, hadlied to them in connection with the solicitation of authoriza-tion cards for the Union, and that they didn't want to work 414DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Sartain any longer. Assuming that Sartain was ter-minated on July 1 (rather than June 29), the action would beunlawful only if Hackett had yielded to an antiunion bias onthe part of his employees. There is no evidence of such biason their part. The testimony of Hackett (which is the onlyevidence adduced by General Counsel in support of theproposition) is to the effect that the employees were opposedto working with Sartain not because he had been promotingthe Union but because they found Sartain personally obnoxi-ous.With exceptions not applicable here, proof of unlawfulmotive on the part of the Respondent, or which is attributableto the Respondent,is an essential ingredient of a violation ofSection 8(a)(3). There is no evidence direct, circumstantial, orinferential that Hackett bears any animus towards the Unionor any other labor organization. The evidence is to the con-trary-that Hackett supports and believes in unionism. Evenif we assume, as General Counsel contends, that on June 29Sartain was temporarily laid off for a period of uncertainduration, and that Sartain was not terminated until July 1when Hackett acceded to his employees'insistencethat theydid not wantto work withSartain,thereis noproof that theemployees' alleged objections to Sartain were related to theiropposition to the Union, or to unionism or to Sartain's unionactivities.The only evidence of the employees' motives(sought to be attributed to Respondent) is through Hackett'stestimony and his testimony is that the employees foundSartain personally objectionable long before Sartain began hisunion activities and that they were further repelled by, andcomplained to Hackett about,Sartain's lies to them and Sar-tain's discordant endeavors rather than his union activity.The foundation of General Counsel's case is that Respond-ent had no sufficient reason for laying off Sartain on June 29.However, that at most is a peripheral issue. The Respondentdoes not have the burden of proving that Sartain was dis-charged for cause. The Act does not prohibit capricious,arbitrary, or unfair discharges. A violation of Section 8(a)(3)turns on proof of motive, i.e., whether the discharge was "toencourage or discourage membership in any labor organiza-tion" and General Counsel has the burden of proving theexistence of such unlawful motive. The General Counsel hasnot met his burden of proof in this case.CONCLUSIONS OF LAWRespondent has not violated Section 8(a)(1) and (3) of theAct as alleged in the complaint.Upon the foregoing findings of fact, conclusion of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended.ORDERThe complaint is dismissed in its entirety.